DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the support" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no previous reference to “a additionally comprising a support bonded or attached to at least one of the earth silicate material layer and the alumina layer, wherein the support is made of glass fiber or carbon fiber, or it is a thin metal sheet, or a polyvinyl film.”  This version of claim 23 remedies the antecedent basis issue at hand and provides the same scope which was presented in claim 1, which has recently been cancelled.
Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 is dependent upon itself.  Specifically, the preamble of claim 25 recites “[t]he fireproofing product, according to claim 25”.  Therefore, dependent claim 25 is considered to be deficient in that it does not contain a reference to a claim previously set forth.  To further prosecution, the examiner is going to interpret the intent of the applicant was to have this portion of the claim recite  “[t]he fireproofing product, according to claim 19” and will be examined on the merits as such.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. US 2012/0107547 (hereinafter “Fernando”), and, in the alternative, further in view of a website article (submitted on 14 December Regarding claims 19, 24 and 25	Fernando teaches a multilayer thermal insulation composite (fireproof product) for fire protection applications (abstract).  Fernando teaches the composite comprises a fibrous insulation layer, and at least one inorganic heat absorbing layer disposed on one side of the fibrous insulation layer (Id).   	Fernando teaches the fibrous insulation layer may comprise conventional heat resistant inorganic fibers (paragraph [0027]).  Fernando also teaches conventional heat resistant inorganic fibers includes mineral wool fibers, such as fibers that comprise alumina (paragraphs [0027] and [0028]).  The fibrous insulation layer taught by Fernando corresponds to the claimed alumina layer.   	Fernando teaches the at least one inorganic heat absorbing layer comprises at least one of an endothermic layer or an intumescent layer (paragraph [0025]).  Fernando teaches suitable heat resistant inorganic fibers that may be used in the endothermic layer include alkaline earth silicate fibers (paragraph [0064]).  The at least one inorganic heat absorbing layer taught by Fernando corresponds to the claimed earth silicate material layer. 	Fernando teaches the multiple layers of the multilayer thermal insulation composite may be affixed to each other with at least one of an adhesive, needle bonding, or stitching (paragraph [0024]), which corresponds to the alumina layer being bonded onto the earth silicate material layer forming a layered combination.st half of page 3).  In other words, as the thickness of the material increases, the thermal resistance of the material also increases.  Therefore, absent a showing of criticality with respect to the thicknesses of the fibrous insulation layer (alumina layer) and the at least one inorganic heat absorbing layer (earth silicate material layer) (a result-effective variable), it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate thickness for each of the fibrous insulation layer (alumina Regarding claim 20 	In addition, Fernando teaches a scrim layer (cover) disposed around the multilayer thermal insulation composite (abstract).Regarding claim 21 	In addition, Fernando teaches the scrim layer (cover) totally encapsulates (completely surrounds) the composite (paragraph [0095]), where the composite corresponds to the part constituted by the material combination of the earth silicate Regarding claim 22 	In addition, Fernando teaches the scrim layer (cover) is a scrim made from fiberglass (glass fiber), nylon, or polyester mesh (paragraph [0095]).  Fernando also teaches the scrim may be disposed within an adhesive layer, where the adhesive or binder comprises organic plastics (paragraphs [0052], [0053], and [0097]), which corresponds to the cover being a plastic film.Regarding claim 23 	In addition, Fernando teaches at least one superinsulation layer (support) disposed on at least one side of the composite adjacent the heat absorbing layer or the fibrous insulation layer, where the multiple layers in the composite are affixed to each other by an attachment or a bond (abstract and paragraph [0024]), which corresponds to the claimed support bonded or attached to at least one of the earth silicate material layer and the alumina layer.   	Fernando also teaches the at least one superinsulation layer (support) comprises microfiber glass (glass fiber) (paragraph [0083]).
Response to Arguments
Applicant’s arguments, see page 5, filed 3 March 2022, with respect to the objection of claim 19 and the rejection of claim 19 under 35 USC §112(b) have been 
Applicant's arguments filed 3 March 2022 have been fully considered but they are not persuasive.  	The applicant argued the references fail to identify the thickness variables as result-effective variables in relation to a fireproofing material.  However, the applicant does not present sufficient support that the examiner has erred in the finding of obviousness present in the rejection of record. The law does not require that a variable be recognized to achieve the same recognized result as the inventors. In re Applied Materials, 692 F.3d 1289, 1297 (Fed. Cir. 2012) (“[T]he prior art need not provide the exact method of optimization for the variable to be result-effective. A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.”).	The applicant argued the fire-blocking applications from Fernando requires an additional structural layer not required by the instant claims.  The applicant concluded that the structure of Fernando’s insulation layers does not act as a fireproofing product at all.  However, these arguments are conclusory in nature and the applicant has failed to provide any evidence to back up such a position.  It is well-settled that unsupported arguments are not a substitute for objective evidence. In re Pearson, 181 USPQ 641 (CCPA 1974).  Moreover, the applicant’s arguments are not commensurate in scope with the claims.  The claims include open-ended transitional phrases which do not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  in certain embodiments intended for fire-blocking, a ceramic fiber or bio-soluble fiber-based paper or felt may be used.  This falls well short of establishing that such a material is required in every firestop application, contrary to the position taken by the applicant. 	The remaining arguments presented by the applicant are substantial duplicates of arguments previously presented during prosecution.  The examiner respectfully submits these arguments have already been addressed and the responses by the examiner, which can be found on pages 7-9 from the Final Rejection submitted on 19 April 2022, are still applicable and are incorporated herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783